DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. U.S. Pub No.: US 2009/0240694 A1 (hereinafter “Jensen”) in view of Endacott et al. U.S. Pub No.: US 20070106629 A1 (hereinafter “Endacott”) and further in view of Savage et al U.S. Patent No.: 6604110 B1 (hereinafter “Savage”). 

Regarding claim 1, Jensen discloses One or more computer-readable storage media (see at least paragraph [0015], see readable medium) comprising:
computer-executable instructions that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system, from a schema comprising at least one data source identifier and at least one method identifier  (see at least paragraph [0034] and FIG.2 item 220, wherein the data analysis tool receives identifiers for data schemas. See also paragraph [0023], wherein identifiers for the matching rules (method identifier)), determine a data source identifier of a data source specifying data (see at least paragraph [0034] and FIG.2 item 220, wherein the data analysis tool receives identifiers for data schemas and data sources associated with those data schemas from the data analyst via the interface. So, the data analyst identifies a set of data sources that the data analyst believes are related and wants to analyze, scrub, and generate reports for. See also paragraph [0019]);
computer-executable instructions that, when executed by the computing system, cause the computing system to call the method associated with the method identifier (see at least paragraph [0037] and [0022]);
computer-executable instructions that, when executed by the computing system, cause the computing system to, with the method associated with the method identifier, determine whether the determined data complies with the one or more rules to provide results (see at least paragraphs [0037-0039] and [0022]); and
computer-executable instructions that, when executed by the computing system, cause the computing system to output the results (see at least paragraph [0039]; wherein the data analyst can decide in response to the merge report that modifications should be done and can use the interface to communicate the modifications as changed or even new merge rules (or matching rules) and then re-execute the parsing process of the data analysis tool to produce another version of the master data source and the merge report. See also paragraph [0060]).
However, Jensen fails to explicitly disclose computer-executable instructions that, when executed by the computing system, cause the computing system to, from the schema, determine a method identifier of a method definition, the method definition specifying: (1) a definition of data to be retrieved from a data source associated with the data source identifier; and (2) one or more rules to be applied to at least a portion of the data, wherein the method determines compliance of the at least a portion of the data with the one or more rules;
computer-executable instructions that, when executed by the computing system, cause the computing system to, from the definition of data in the method, determine data to be retrieved from the data source associated with the data source identifier, the determined data being less than all data of the data source associated with the data source identifier and being data to which the method associated with the method identifier will be applied;
computer-executable instructions that, when executed by the computing system, cause the computing system to call the data source associated with the data source identifier;
computer-executable instructions that, when executed by the computing system, cause the computing system to, with the data source associated with the data source identifier, retrieve the determined data.
In the same field of endeavor, Endacott discloses computer-executable instructions that, when executed by the computing system, cause the computing system to, from the schema, determine a method identifier of a method definition, the method definition specifying: (1) a definition of data to be retrieved from a data source associated with the data source identifier; and (2) one or more rules to be applied to at least a portion of the data, wherein the method determines compliance of the at least a portion of the data with the one or more rules (see paragraph [0011], wherein receiving selection data identifying a rule represented by the rule data. And paragraph [0013], wherein process the selected data in accordance with the rule data to determine whether the selected data complies with said at least one rule. See also paragraph [0033-0035, 0067], wherein the request including a specifier identifying at least one rule corresponding to the operation to be performed);
computer-executable instructions that, when executed by the computing system, cause the computing system to, from the definition of data in the method, determine data to be retrieved from the data source associated with the data source identifier, the determined data being less than all data of the data source associated with the data source identifier and being data to which the method associated with the method identifier will be applied (see paragraph [0025, 0067] wherein data can be retrieve based on the request. Note: the retrieve data can be less than all the data source as claimed).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the data source functionality of Jensen invention to identify data to be retrieve, since doing so would improve the system for accessing data stored in one or more databases/sources (see Endacott paragraph [0008]).
The combination of Jensen and Endacott fail to explicitly disclose computer-executable instructions that, when executed by the computing system, cause the computing system to call the data source associated with the data source identifier;
computer-executable instructions that, when executed by the computing system, cause the computing system to, with the data source associated with the data source identifier, retrieve the determined data.
In the same field of endeavor, Savage discloses computer-executable instructions that, when executed by the computing system, cause the computing system to call the data source associated with the data source identifier (see at least col. 7 lines [5-16] and FIG.3); 
computer-executable instructions that, when executed by the computing system, cause the computing system to, with the data source associated with the data source identifier, retrieve the determined data (see at least col. 7 lines [5-16] and FIG.3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the data source functionality of Jensen and Endacott invention to be called/accessed and retrieve data in the data source/s, since doing so would analyze the Source databases to identify the type and form of the Source data and the Structure and operational System of the Source databases, to determine their relevance to the EDM target database, and load the Source data from the legacy databases (see Savage col. 2 lines [7-19]).


Regarding claim 2, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. The combination of Jensen, Endacott and Savage further disclose that computer-executable instructions that, when executed by the computing system, cause the computing system to determine data identifiers needed for the method (Jensen, see at least paragraphs [0037] and [0022]); and
computer-executable instructions that, when executed by the computing system, cause the computing system to provide the data identifiers to the data source (Jensen, see at least paragraphs [0037] and [0022]);
wherein retrieving the determined data comprises retrieving data associated with the data identifiers (Savage, see at least col. 7 lines [20-25] and FIG.3, wherein primary key (identifier)).

Regarding claim 3, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 2 as outlined above. The combination of Jensen, Endacott and Savage further disclose that wherein the data identifiers comprise one or more data fields (Jensen, see at least paragraph [0019], where phone-number).

Regarding claim 4, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 2 as outlined above. The combination of Jensen, Endacott and Savage further disclose that wherein the data identifiers comprise one or more data collection type or data collection object (Jensen, see at least paragraph [0019]).

Regarding claim 5, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. The combination of Jensen, Endacott and Savage further disclose that computer-executable instructions that, when executed by the computing system, cause the computing system to retrieve customization information for the data source from the schema, the customization information comprising at least one data identifier (Savage, see FIG.3 item 76, wherein retrieving metadata using a query);
wherein retrieving data to be analyzed comprises retrieving data associated with the at least one data identifier (Savage, see at least col. 7 lines [20-25] and FIG.3, wherein primary key (identifier)).

Regarding claim 6, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. However, the combination of Jensen, Endacott and Savage further disclose that computer-executable instructions that, when executed by the computing system, cause the computing system to, from the schema, determine a data evaluator to be applied to retrieved date (Jensen, see at least paragraph [0037], wherein the data analysis tools identifies rule/s (evaluator)); computer-executable instructions that, when executed by the computing system, cause the computing system to call the data evaluator; and computer-executable instructions that, when executed by the computing system, cause the computing system to apply the data evaluator to the retrieved data (Jensen, see at least paragraph [0037], wherein the identified rule/s used).

Regarding claim 7, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 6 as outlined above. However, the combination of Jensen, Endacott and Savage further disclose that wherein the data evaluator is stored in a library comprising a plurality of data evaluators (Jensen, see at least paragraph [0041], wherein policies/rules are stored in data source/ library).

Regarding claim 12, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. The combination of Jensen, Endacott and Savage further disclose that wherein the data source is stored in a library comprising a plurality of data sources (Jensen, see at least paragraph [0012], wherein a "data source" refers to a repository for the data that a schema defines. The repository can be a relational database table, a file, a directory, etc.).

Regarding claim 13, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. The combination of Jensen, Endacott and Savage further disclose that wherein the method is stored in a library comprising a plurality of methods (Jensen, see at least paragraph [0041], wherein policies are stored in data source/ library).

Regarding claim 14, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. The combination of Jensen, Endacott and Savage further disclose that computer-executable instructions that, when executed by the computing system, cause the computing system to determine a method execution sequence (Savage, see at col.5 lines [34-52]).


Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Endacott, Savage and further in view of Bradley et al U.S. Pub No.: 2009/0193039 A1 (hereinafter “Bradley”). 

Regarding claim 8, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. However, the combination of Jensen, Endacott and Savage fail to disclose that computer-executable instructions that, when executed by the computing system, cause the computing system to determine that a datum does not satisfy a check method;
computer-executable instructions that, when executed by the computing system, cause the computing system to prepare an error message; and
computer-executable instructions that, when executed by the computing system, cause the computing system to write the error message to a log.
In the same field of endeavor, Bradley discloses computer-executable instructions that, when executed by the computing system, cause the computing system to determine that a datum does not satisfy a check method (see at least paragraph [0453]);
computer-executable instructions that, when executed by the computing system, cause the computing system to prepare an error message (see at least paragraph [0453]); and
computer-executable instructions that, when executed by the computing system, cause the computing system to write the error message to a log (see at least paragraph [0453]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the data analysis service of Jensen invention to check if policy/ies and/ rules when matching between patterns is/are satisfy and writing errors into a log file when they acquire, since doing so would execute data analysis and data mining operations on a regular basis so that the most up-to-date analysis and data mining predictions are available to support optimal business decision-making and/or optimized business processes (see Bradley paragraph [0003]).

Regarding claim 9, the combination of Jensen, Savage and Bradley teach all the features with respect to claim 8 as outlined above. The combination of Jensen, Savage and Bradley further disclose that wherein writing the error message to a log comprising calling a method of a logger (see at least paragraph [0453]).

Regarding claim 10, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. However, the combination of Jensen, Endacott and Savage fail to explicitly disclose computer-executable instructions that, when executed by the computing system, cause the computing system to determine that a datum does not satisfy a method;
computer-executable instructions that, when executed by the computing system, cause the computing system to generate an alert indicating the method has not been satisfied; and
computer-executable instructions that, when executed by the computing system, cause the computing system to transmit the alert. 
Bradley discloses that computer-executable instructions that, when executed by the computing system, cause the computing system to determine that a datum does not satisfy a method (see at least paragraph [0453]);
computer-executable instructions that, when executed by the computing system, cause the computing system to generate an alert indicating the method has not been satisfied (see at least paragraph [0936], wherein if the action has failed, the corresponding error message is displayed. See also paragraph [0936]); and
computer-executable instructions that, when executed by the computing system, cause the computing system to transmit the alert (see at least paragraph [0453], wherein if the action has failed, the corresponding error message is displayed. See also paragraph [0936]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen Endacott, Savage, Bradley and further in view of “Oracle Database” July 2013 (hereinafter “Lane”, https://docs.oracle.com/cd/E11882_01/server.112/e25554.pdf).

Regarding claim 11, the combination of Jensen, Endacott and Savage teach all the features with respect to claim 1 as outlined above. The combination of Jensen, Endacott and Savage fail to disclose that the data source specifies operations associated with executing the data analysis schema to be carried out in parallel. 
In the same field of endeavor, Lane discloses the data source specifies operations associated with executing the data analysis schema to be carried out in parallel (see at least page 57, wherein implement parallel execution on OLTP system for batch processing or schema maintenance operations such as index creation. Parallelism is the idea of breaking down a task).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the data analysis service of Jensen invention to break down the operations of the analysis into batches, since doing so would access object types within an Oracle database, where Large data warehouses should always use parallel execution to achieve good performance (see Lane page 57).


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endacott in view of White et al. U.S. Patent No.: US 9105000 B1 (hereinafter “White”). 

Regarding claim 15, Endacott teaches A computing system that implements a data analysis schema processing system, the computing system comprising: 
Memory (Col.10 line 34-35); 
one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations for (Col.10 line 34-35): 
receiving user input selecting an identifier (Col.28 Line 54-55) of at least one data source (Col.10 line 1-6, Col.16 Line 52-53) from a library of data sources (Col.14 Line 45-55, C28L62-64) to be included in a data analysis schema (C8L62-64 “use data management and data mining functions to develop a predictive model that provides output, results, or solutions”);
storing the identifier of the selected data source in the schema (Col.15 Line 1-25); 
displaying to a user a plurality of method identifiers from a library of methods (Col. 40 Line 7-67), methods of the library configured to check (risk)  (Col.40 Line 55-67, Col.66 Line 20-23) with one or more rules specified in the check method (Col.21 Line 23-30, Col.35 Line 45-62); 
receiving user input selecting at least one method identifier from the library of methods to be included in the schema (Col.40 Line 7-25, Col.62 Line 47-52); 
storing the identifier of the selected method in the schema (Col.40 Line 7-47, C43L48-60); and storing the schema (Col.47 Line 44-45). 
Although Endacott teaches that user can select various business tasks to be performed on the data, Endacott does not explicitly teach checking consistency of the data. 
However, White discloses the same in Fig.4, Col.6 Line 45-64.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Endacott to include checking consistency of the data as disclosed by White.  Doing so would detect inconsistencies in formatting of data from the plurality of data sources (White C1L45-46).

Regarding claim 16, Endacott and White disclose all the features with respect to claim 15 as outlined above. Further, Endacott and White disclose determining data identifiers used in the method (Endacott, Col.40 Line 7-25, Col.62 Line 47-52).
wherein retrieving data from the selected data source comprises retrieving data corresponding to the data identifiers (Endacott, Col.40 Line 23 and Col.48 Line 53-58).

Regarding claim 17, Endacott and White disclose all the features with respect to claim 15 as outlined above. Further, Endacott and White disclose receiving user input selecting an identifier of at least one data evaluator from a library of data evaluators to be included in the schema (Endacott, Col.40 Line 7-25, Col.62 Line 47-52); and
storing the at least one selected data evaluator identifier in the schema (Endacott, Col.40 Line 7-25, Col.62 Line 47-52).

Regarding claim 18, Endacott and White disclose all the features with respect to claim 15 as outlined above. Further, Endacott and White disclose executing the schema (Endacott, Col.40 Line 23, Col.48 Line 53-58 and col.62 line 56-64), the executing comprising:
retrieving data from the data source associated with the stored identifier of the selected data source (Endacott, Col.40 Line 23, Col.48 Line 53-58 and col.62 line 56-64); and
applying the stored method to the retrieved data (Endacott, col.62 line 56-64).

Regarding claim 19, the combination of Endacott and White disclose all the features with respect to claim 15 as outlined above. Further, Endacott and White disclose receiving user input specifying an execution order for a plurality of methods in the schemas (Endacott, col.62 line 56-64).


Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.

Note Double Patent rejection has been withdrawn in light of the filed Terminal Disclaimer filed on 01/27/2022 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165
	
                                                                                                                                                                                       /ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165